     Case 2:20-cv-01394-JCM-BNW Document 34
                                         35 Filed 12/30/20
                                                  01/04/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17
       BANK OF NEW YORK MELLON,                         Case No.: 2:20-CV-01394-JCM-BNW
18
                             Plaintiff,                 STIPULATION AND ORDER
19                                                      EXTENDING TIME TO FILE REPLY
                      vs.                               MEMORANDUM AND RESPONSE IN
20                                                      OPPOSITION TO MOTION FOR
       CHICAGO TITLE INSURANCE                          PARTIAL SUMMARY JUDGMENT
21     COMPANY et al.,
                                                            ),5675(48(67
22                           Defendants.
23

24
            COMES NOW defendant Chicago Title Insurance Company (“Chicago Title”) and

25
     plaintiff Bank of New York Mellon (“BONY”), by and through their respective attorneys of

26
     record, which hereby agree and stipulate as follows:

27
            1.     On December 11, 2020, Chicago Title filed its motion to dismiss BONY’s

28
     complaint (ECF No. 31);

                                                    1
                                          STIPULATION AND ORDER
     Case 2:20-cv-01394-JCM-BNW Document 34
                                         35 Filed 12/30/20
                                                  01/04/21 Page 2 of 3



1           2.      On December 24, 2020, BONY filed its response in opposition to Chicago Title’s
2    motion to dismiss and a countermotion for partial summary judgment (ECF Nos. 32-33);
3           3.      Chicago Title’s deadline to file its reply memorandum responsive to BONY’s
4    response in opposition is December 31, 2020;
5           4.      Chicago Title requests a brief, two-week extension of time to file the
6    aforementioned memorandum, through and including January 14, 2021, to afford Chicago Title
7    additional to respond to the legal arguments set forth in BONY’s brief;
8           5.      BONY does not oppose the requested extension;
9           6.      This is the first request for an extension which is made in good faith and not for
10   purposes of delay;
11          IT IS SO STIPULATED that Chicago Title’s deadline to file its reply memorandum is
12   hereby extended through and including January 14, 2021.
13

14   Dated: December 30, 2020                       SINCLAIR BRAUN LLP
15

16                                                  By:     /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
17                                                        Attorneys for Defendant
                                                          FIDELITY NATIONAL TITLE INSURANCE
18                                                        COMPANY
19   Dated: December 30, 2020                       WRIGHT FINLAY & ZAK, LLP
20

21                                                  By:    /s/-Lindsay D. Robbins
                                                          LINDSAY D. ROBBINS
22
                                                          Attorneys for Plaintiff
                                                          BANK OF NEW YORK MELLON
23

24   IT IS SO ORDERED.

25                 January
            Dated this _____4,day
                               2021.
                                  of _____________, 2020.

26                                                   _______________________________________
                                                    JAMES C. MAHAN
27                                                  UNITED STATES DISTRICT JUDGE
28

                                                  2
                                        STIPULATION AND ORDER
     Case 2:20-cv-01394-JCM-BNW Document 34
                                         35 Filed 12/30/20
                                                  01/04/21 Page 3 of 3



1    Dated: December 30, 2020           EARLY SULLIVAN WRIGHT
                                         GIZER & McRAE LLP
2

3
                                        By:    /s/-Scott E. Gizer
4                                             SCOTT E. GIZER
                                              Attorneys for Defendant
5                                             CHICAGO TITLE INSURANCE COMPANY
6
     Dated: December 30, 2020           SINCLAIR BRAUN LLP
7

8
                                        By:    /s/-Kevin S. Sinclair
9
                                              KEVIN S. SINCLAIR
                                              Attorneys for Defendant
10
                                              CHICAGO TITLE INSURANCE COMPANY
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
                                STIPULATION AND ORDER
